***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  APPENDIX
         ZAIDA MELENDEZ v. SPIN CYCLE
              LAUNDROMAT, LLC*
         Superior Court, Judicial District of New Britain
                   File No. CV-XX-XXXXXXX-S

              Memorandum filed February 26, 2018

                          Proceedings

  Memorandum of decision on motion to set aside ver-
dict and for new trial. Motion denied.
  Kevin C. Ferry and Monique S. Foley, for the plaintiff.
  Andrew B. Ranks, for the defendant.
                          Opinion

  WIESE, J.
                             I
               PROCEDURAL HISTORY
  This matter arises out of a premises liability-negli-
gence case brought by the plaintiff, Zaida Melendez,
against the defendant, Spin Cycle Laundromat, LLC.
The case was tried to a jury. On November 30, 2017,
the jury returned a verdict in favor of the defendant.
   In a motion dated December 8, 2017, the plaintiff
moved to set aside the verdict and order a new trial
pursuant to Practice Book § 16-35. In a memorandum
of law dated December 27, 2017, the defendant set forth
its objection to the plaintiff’s motion. The plaintiff filed
a reply memorandum of law dated January 16, 2018.
On February 23, 2018, the attorneys appeared in court
and requested that the matter be taken on the papers.
                             II
                      DISCUSSION
                             A
                   Standard of Review
   ‘‘Litigants . . . have a constitutional right to have
issues of fact determined by a jury.’’ (Internal quotation
marks omitted.) Rejouis v. Greenwich Taxi, Inc., 57
Conn. App. 778, 783, 750 A.2d 501, cert. denied, 254
Conn. 906, 755 A.2d 882 (2000). ‘‘The trial court pos-
sesses inherent power to set aside a jury verdict which,
in the court’s opinion, is against the law or the evi-
dence.’’ (Internal quotation marks omitted.) Id., 782.
‘‘[A] trial court may set aside a verdict on a finding that
the verdict is manifestly unjust because the jury, on the
basis of the evidence presented, mistakenly applied a
legal principle or because there is no evidence to which
the legal principles of the case can be applied.’’ (Internal
quotation marks omitted.) Sargis v. Donahue, 142
Conn. App. 505, 511, 65 A.3d 20, cert. denied, 309 Conn.
914, 70 A.3d 38 (2013). Under the general verdict rule,
the jury is presumed to have found all issues in favor
of the defendants. Gajewski v. Pavelo, 229 Conn. 829,
835, 643 A.2d 1276 (1994). ‘‘[The trial court] should not
set aside a verdict where it is apparent that there was
some evidence upon which the jury might reasonably
reach their conclusion, and should not refuse to set it
aside where the manifest injustice of the verdict is so
plain and palpable as clearly to denote that some mis-
take was made by the jury in the application of legal
principles, or as to justify the suspicion that they or
some of them were influenced by prejudice, corruption
or partiality.’’ (Internal quotation marks omitted.)
Rejouis v. Greenwich Taxi, Inc., supra, 782. ‘‘Ulti-
mately, [t]he decision to set aside a verdict entails the
exercise of a broad legal discretion . . . .’’ (Internal
quotation marks omitted.) Jackson v. Water Pollution
Control Authority, 278 Conn. 692, 702, 900 A.2d 498
(2006).
                            B
                        Analysis
   The plaintiff argues that the verdict should be set
aside for the following reasons. First, the defendant
should not have been allowed to ask questions regard-
ing the defendant’s prior safety experiences with laun-
dry folding tables because of evidentiary rulings, such
as Zheutlin v. Sperry & Hutchinson Co., 149 Conn. 364,
179 A.2d 829 (1962). Second, the court should not have
permitted evidence relating to the plaintiff’s prior work
history because it was irrelevant, highly prejudicial, and
should not have been admitted as evidence. Third, the
court improperly asked the plaintiff’s counsel whether
he claimed his question in response to an objection
because it drew unnecessary attention to the plaintiff’s
objection and created an unfair presumption that the
defendant’s objections were more meritorious than the
plaintiff’s objections. Fourth, the verdict was against
the weight of the evidence, shocked the sense of justice,
or was based in partiality, prejudice, mistake, or corrup-
tion. Hence, the plaintiff argues the jury’s verdict be
set aside and the court should order a new trial.
   In the present case, following its review of the record,
the court finds that the evidence concerning the defen-
dant’s prior safety experiences with laundry folding
tables and the plaintiff’s prior work history were rele-
vant to material issues in the case; in this instance,
liability and damages. ‘‘Relevant evidence is evidence
that has a logical tendency to aid the trier of fact in
the determination of an issue.’’ Hall v. Burns, 213 Conn.
446, 473, 569 A.2d 10 (1990). Such evidence, therefore,
was properly admitted. The third basis for the plaintiff’s
motion lacks merit and doesn’t warrant further discus-
sion. Finally, the jury’s general verdict was supported
by the evidence and the reasonable inference that could
be drawn from it.
   A jury’s verdict should not be set aside and a new
trial ordered unless it is apparent that ‘‘injustice either
was, or might have been, done [at] trial.’’ Brown v.
Keach, 24 Conn. 72, 76 (1855). The verdict’s ‘‘manifest
injustice [must be] so plain as to clearly indicate that
the jury has disregarded the rules of law applicable to
the case, or were influenced by prejudice, corruption,
or partiality in reaching a decision.’’ (Internal quotation
marks omitted.) Robinson v. Backes, 91 Conn. 457, 459,
99 A. 1057 (1917). The record does not support a finding
that the jurors were influenced by prejudice, corruption,
or partiality in this case.
                            III
                     CONCLUSION
  For the reasons stated, the plaintiff’s motion to set
aside the verdict and order a new trial is denied.
 * Affirmed. Melendez v. Spin Cycle Laundromat, LLC, 188 Conn. App.
  ,     A.3d     (2019).